t c memo united_states tax_court dana karl bateman and tracie lynn bateman petitioners v commissioner of internal revenue respondent docket no 1835-14l filed date dana karl bateman and tracie lynn bateman pro sese louis h hill for respondent memorandum findings_of_fact and opinion foley judge the issue for decision is whether respondent abused his discretion in sustaining a notice_of_federal_tax_lien nftl relating to petitioners’ and years in issue tax_liabilities findings_of_fact petitioners filed federal_income_tax returns relating to the years in issue on date respondent sent petitioners a notice_of_deficiency relating to those years petitioners received the notice_of_deficiency and on date filed a petition with this court on date the court dismissed the petition because it was filed after the 90-day period prescribed by sec_6213 on date respondent sent petitioners a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 relating to the years in issue petitioners timely sent respondent a form request for a collection_due_process or equivalent_hearing in their form petitioners requested a collection_due_process cdp hearing and stated that this lein is a little premature and threatens my employment on date petitioners faxed respondent a form 433-a collection information statement for wage earners and self-employed individuals and a date letter from the department of the army ie mr bateman’s employer stating that mr bateman’s security clearance would be suspended unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times during a face-to-face cdp hearing on date mr bateman informed the appeals officer that petitioners disagreed with respondent’s determination of the underlying tax_liabilities relating to the years in issue mr bateman further stated that the nftl was premature and threatened his employment the appeals officer discussed with mr bateman the terms of a possible installment_agreement pursuant to which the nftl eventually could be withdrawn ie after petitioners paid a sufficient amount of their tax_liabilities mr bateman stated that petitioners could not afford the proposed monthly payments and rejected the installment_agreement on date respondent sent petitioners a notice_of_determination in which respondent sustained the nftl and determined that petitioners failed to establish grounds for withdrawal of the lien petitioners while residing in ohio timely filed a petition with the court opinion petitioners received a notice_of_deficiency relating to the years in issue and thus are precluded from contesting their underlying tax_liabilities see sec_6330 129_tc_178 accordingly we review respondent’s administrative determination for abuse_of_discretion see 114_tc_176 petitioners contend that the nftl was filed prematurely and that respondent abused his discretion by not withdrawing it to establish that respondent abused his discretion petitioners must establish that his actions were arbitrary capricious or without sound basis in law or fact see 129_tc_107 112_tc_19 the appeals officer reviewed the information petitioners submitted evaluated their contentions and verified that the requirements of applicable law and administrative procedure had been met see sec_6330 in addition the appeals officer balanced the need for efficient collection_of_taxes with petitioners’ concerns that the collection action be no more intrusive than necessary see sec_6330 indeed the appeals officer raised with petitioners the possibility of an installment_agreement pursuant to which the nftl could have been withdrawn petitioners however rejected the agreement respondent reasonably determined that the nftl was the most efficient means of protecting the public interest relating to petitioners’ unpaid tax_liabilities see id furthermore respondent determined that the nftl was not premature and that withdrawal of the nftl would not facilitate the collection of petitioners’ tax_liabilities see sec the letter from the department of the army predated the nftl by approximately months and did not establish why mr bateman’s security clearance was denied j a c in short respondent’s determination not to withdraw the nftl was not arbitrary or capricious see woodral v commissioner t c pincite contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
